Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 15, the prior art of record, taken alone or in combination, fails to disclose or render obvious a pressure storage reservoir; a check valve in fluid communication with the pressure storage reservoir; a needle valve in fluid communication with the pressure storage reservoir; and a fluid source in direct fluid communication with the needle valve; and wherein: the check valve comprises a first and second passageway; and the needle valve comprises a first and second passageway, both first passageways directly coupled to each other and both second passageways directly coupled to each other. 
As to claim 19, the prior art of record, taken alone or in combination, fails to disclose or render obvious first and second pressure storage reservoirs; first and second check valves in fluid communication with the respective first and second pressure storage reservoirs, the first check valve directly coupled to the first pressure storage reservoir; and first and second needle valves in fluid communication with respective first and second pressure storage reservoirs, the first needle valve directly coupled to the first pressure storage reservoir.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657